Citation Nr: 1646780	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-06 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs (VA) medical healthcare system.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to June 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Palo Alto, California, VA Healthcare System, which denied entitlement to VA healthcare benefits.


FINDING OF FACT

In rating decisions dated in November 2013 and July 2014, the Veteran was awarded service connection for tinnitus and bilateral hearing loss, as well as for a deviated septum.


CONCLUSION OF LAW

The criteria for basic entitlement to VA healthcare benefits have been met.  38 U.S.C.A. §§ 1701, 1705, 1710 (West 2014); 38 C.F.R. § 17.36 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a Veteran must be enrolled in the VA healthcare system as a condition to receiving medical benefits.  38 C.F.R. § 17.36(a) (2015).  A veteran may apply to be enrolled in the VA healthcare system at any time.  However, a veteran who wishes to be enrolled must apply by submitting a completed VA Application for Health Benefits to a VA medical facility.  38 C.F.R. § 17.36(d).  

In this case, the Veteran has appealed a November 2012 determination by the Palo Alto, California, VA healthcare system, which denied him basic enrollment to VA healthcare on the basis that he lacked requisite service years.  At the time he also had no service-connected disabilities.

The Secretary of Veterans Affairs (Secretary) shall furnish hospital care and medical services which the Secretary determines to be needed to any veteran for a service-connected disability; and to any veteran who has a service-connected disability rated at 50 percent or more.  38 U.S.C.A. § 1710(a)(1) (2015).

The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities; with veterans who do not have any service-connected disabilities assigned the lowest priority, or Priority Group 8.  38 C.F.R. § 17.36 (b).  The Secretary shall manage the enrollment of veterans in accordance with the following priorities (priority categories), in the order listed:  (1) veterans with service-connected disabilities rated 50 percent or greater; (2) veterans with service-connected disabilities rated 30 percent or 40 percent; (3) veterans who are former prisoners of war (POW) or were awarded the Purple Heart; veterans with service-connected disabilities rated 10 percent or 20 percent; (4) veterans who are in receipt of increased pension based on a need of regular aid and attendance or by reason of being permanently housebound and other veterans who are catastrophically disabled; (5) veterans who are unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722 (a); (6) all other veterans eligible for hospital care, medical services, and nursing home care under 38 U.S.C.A. § 1710 (a)(2); and, (7) veterans described in 38 U.S.C.A. § 1710 (a)(3).  38 U.S.C.A. § 1705(a) (West 2014); 38 C.F.R. § 17.36 (b)(1)-(7) (2015).

At the time of the Veteran's application for enrollment in the VA healthcare system, he was not service connected for a disability.  Since that time, he has been awarded service connection for tinnitus, bilateral hearing loss and a deviated septum.  See November 2013 and July 2014 rating decisions.  His combined rating is 10 percent.  Id.  Thus, under 38 U.S.C.A. § 1710(a)(1), he is now entitled to VA health benefits.  

The extent to which these benefits are allowed is not the question on appeal.  Rather, the question on appeal is the matter of whether the Veteran is basically eligible for enrollment in the VA medical healthcare system.  The limited issue on appeal is granted.






ORDER

Entitlement to basic eligibility for enrollment in VA medical healthcare system is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


